Citation Nr: 0724485	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-38 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include a right calf disorder, and if 
so, whether service connection is warranted for the claimed 
disability.

2. Entitlement to service connection for a right ankle 
disability.

3. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in May 2007; a 
transcript of that hearing is associated with the claims 
folder.

The issue of entitlement to service connection for a right 
knee disorder, to include a right calf disorder, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A February 1979 RO rating decision denied the veteran's 
claim of entitlement to service connection for a right knee 
disorder; the veteran did not appeal this RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in February 1979 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.

3. The competent evidence of record does not demonstrate that 
the veteran has a right ankle disorder that is related to his 
active duty service.

4. Hepatitis C was not manifested during the veteran's active 
duty service, nor is the veteran's current hepatitis C 
otherwise related to service.


CONCLUSIONS OF LAW

1. The February 1979 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disorder, to include a right calf disorder, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. A right ankle disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

4. Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for a right knee disorder, to 
include a right calf disorder, the Board notes that a lengthy 
discussion of VCAA notice is unnecessary as the Board is 
reopening this claim.  However, since the Board is reopening 
this claim and considering it, as well as the remaining 
claims on appeal, on its merits, a discussion of whether VCAA 
notice was provided regarding the veteran's service 
connection claims is necessary.  

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate VCAA notice by 
letter dated in December 2003.  This letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  It also advised him of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The December 2003 letter was sent to the veteran prior to the 
March 2004 rating decision.  Thus, VCAA notice was timely 
regarding the first, second, and third elements of notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A February 2005 letter expressly informed the veteran of the 
need to submit any pertinent evidence in his possession, 
thereby providing appropriate fourth element notice.  
Similarly, an April 2006 letter provided notice in accordance 
with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
regarding the evidence and information necessary to establish 
a disability rating and an effective date.  To the extent 
that notice regarding these elements of a service connection 
claim was not given prior to the initial adjudication of the 
claims in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the February 2005 and April 2006 letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and (supplemental) statements of 
the case were provided to the veteran in November 2005, April 
2006, and October 2006.  See Pelegrini II, supra; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
and private treatment records from the Cornerstone Family 
Medical Center, Dr. Geisberg, Dr. Bailes, and Dr. Walton.  
Requests were sent to Drs. Taraz and Manning; however, 
replies associated with the claims folder indicate that the 
veteran's medical records associated with these providers 
were either not found or destroyed.  The Board is therefore 
satisfied that no further attempts are necessary to obtain 
any records associated with these providers.  There are no 
additional relevant, outstanding records identified by the 
veteran that need to be obtained before deciding his claims.  

The veteran was not provided a VA examination in conjunction 
with any of his claims on appeal.  However, after careful 
consideration, the Board concludes that a remand is 
unnecessary because there is sufficient competent medical 
evidence of record to decide the veteran's claims.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the 
veteran's right ankle disorder, there is no competent medical 
evidence of record of a current right ankle disability.  In 
the absence of any evidence, other than the veteran's own 
statements, that he has a current right ankle disability, the 
Board finds that the regulations do not require a VA 
examination.  Id.  The veteran asserts that his current 
hepatitis C is related to military service.  However, there 
is no evidence of an in-service diagnosis of hepatitis C nor 
any in-service exposure to hepatitis C.  Moreover, there is 
nothing in the record, other than the veteran's own lay 
statements, suggesting a link between his hepatitis C and 
military service.  The Board finds that in the absence of any 
evidence of in-service exposure, diagnosis, or competent 
evidence suggesting a link between any current disabilities 
and service, VA is not required to provide him with a VA 
examination in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

I. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a February 1979 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and a VA hospital summary dated November 1978 
through December 1978.  The February 1979 rating decision 
notes that service connection for a right knee disorder is 
denied because there was no disability found on last 
examination.  The veteran did not timely appeal the RO's 
decision; thus, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim for a 
right knee disorder, to include a right calf disorder, in 
March 2004 because he had not presented any new and material 
evidence.  The veteran received notice of the decision and 
timely appealed it.  Following the RO's denial in February 
1979, additional evidence was associated with the claims 
file, including more statements from the veteran, VA 
treatment records dated December 1977 through June 1979, 
November 2000 through September 2005, Cornerstone Family 
Medical Center records, Dr. Geisberg records, Dr. Bailes 
records, Dr. Walton records, and a May 2007 Board hearing 
transcript.  Pertinent to the veteran's request to reopen his 
previously denied claim are medical records which indicate 
that he has been diagnosed as having osteoarthritis of the 
right knee and peripheral vascular disease of the right lower 
extremity.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the evidence discussed above is material to the 
veteran's claim because it indicates that the veteran has a 
current right knee/calf disability.  Therefore, presuming the 
credibility of the evidence submitted, such evidence is 
deemed to be new and material.  See Justus, supra.  The Board 
therefore holds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of these claims, and as such, the claim for 
entitlement to service connection for a right knee disorder, 
to include a right calf disorder, must be reopened for full 
review.  38 C.F.R. § 3.156(a).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Additionally, certain chronic disabilities, such as 
degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A. Right Ankle Disorder

The veteran testified at his May 2007 Board hearing that he 
injured his right ankle along with his right knee during 
service.  However, the veteran's service medical records do 
not reveal any in-service right knee injury.  Rather, the 
veteran had complaints of right knee pain without injury.  
Pertinent to this claim, the Board observes that there is no 
mention of any right ankle pain in the veteran's service 
medical records, nor is there any diagnosis of a chronic 
right ankle disability in service.

The lack of in-service evidence of a chronic right ankle 
disability weighs against the veteran's claim.  However, it 
is not fatal to his claim, and service connection may be 
granted if the evidence of record demonstrates that the 
veteran has a current disability that is related to service.  
Unfortunately, a careful review of the claims folder fails to 
reveal any current diagnosis of a right ankle disorder.  In 
fact, the veteran's post-service medical records are 
completely silent for any complaints related to his right 
ankle.  To prevail on the issue of service connection, there 
must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
The Board considered the applicability of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, without any 
competent medical evidence of a current right ankle disorder, 
service connection must be denied.  

B. Hepatitis C

The veteran contends that he contracted hepatitis C from 
another active duty servicemen while working as a cook in the 
mess hall during service.  Specifically, he testified that 
open wounds were frequent in the kitchen and that he had open 
wound-to-open wound contact with another servicemen on more 
than one occasion while administering first aid.  He 
testified at his Board hearing that there is no record of any 
of these incidents because the mess hall had its own first 
aid kit; thus, a sick call was not required.

As asserted by the veteran, his service medical records fail 
to reveal any complaints of possible blood swapping with 
another servicemen.  However, pertinent to this claim, food 
worker examination reports dated February 1973 and February 
1974 indicate that the veteran's serology tests were negative 
and that he was found to have no contagious diseases during 
service.  The service medical records contain no evidence of 
a diagnosis of hepatitis C during service or at service 
separation.  

The first evidence of a recorded diagnosis of hepatitis C is 
a June 2003 VA medical record indicating that the veteran was 
contacted regarding a positive blood test.  Additional 
medical records note the veteran's diagnosis; however, they 
fail to identify the source of the veteran's current 
hepatitis C.

The veteran contends that there is no evidence that he 
exhibits any of the "hepatitis C risk factors" identified 
on a September 2006 letter, except for accidental blood 
exposure.  Yet there is no competent evidence, other than his 
own statements, that he was exposed to hepatitis C during 
service through accidental blood exposure.  The Board finds 
his statements alone insufficient evidence of an in-service 
injury because he is not competent to state whether any of 
the individuals whose blood may have come into contact with 
his was infected with hepatitis C.  Unfortunately, there is 
no way to verify such information either.  Thus, the Board 
concludes that the record does not demonstrate exposure to 
hepatitis C during service.

In addition to a lack of evidence of in-service exposure to 
hepatitis C, the Board finds the thirty year lapse in time 
between the veteran's active service and the first diagnosis 
of hepatitis C weighs against his claim that his current 
hepatitis C was incurred during service.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Finally, in determining whether there is a nexus between the 
veteran's current hepatitis C and his active duty service, 
the Board must rely upon the conclusions of trained medical 
personnel when considering evidence of diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Allday v. Brown, 7 Vet. App. 517 (1995).  Therefore, while 
the Board acknowledges the veteran's own statements that his 
hepatitis C is linked to his active service, there is no 
competent medical evidence to support this.  See Espiritu, 
supra (the veteran as a layperson is not
competent to provide evidence regarding diagnosis or 
etiology).  

With consideration of the lack of competent evidence of in-
service exposure to hepatitis C or a diagnosis of hepatitis 
C, the length of time between service and a recorded 
diagnosis, and the absence of any medical opinion suggesting 
a causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against his claim of 
service connection for hepatitis C.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder, 
to include a right calf disorder, is reopened, and to this 
extent the claim is granted.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran testified at his May 2007 Board hearing that he 
has a current right knee/calf disability, specifically 
arthritis and peripheral vascular disease, that is related to 
his military service.  Service medical records associated 
with the claims folder reveal that the veteran had chronic 
complaints of right knee pain and swelling with no 
attributable injury.  

All post-service medical evidence identified by the veteran 
was obtained.  Thus, generally, the Board would be satisfied 
that the evidence of record was complete and ready for 
review.  However, in the present case, the veteran submitted 
a written statement with his November 2003 request to reopen 
his claim in which he indicated that his right knee was 
drained twice during service (once at Fort Jackson and once 
at Fort Knox).  He also stated that he was given a light duty 
profile during service because of his knee.  Service medical 
records fail to reveal any such procedure and the veteran's 
service personnel records have not yet been requested.  A 
remand is therefore necessary to complete this development as 
such information and evidence is relevant to his claim on 
appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide the dates of any in-service right 
knee procedure(s) (drainage of the right 
knee) which occurred at the hospitals at 
Forts Jackson and Knox.  

2. If the veteran provides the above 
requested information, make appropriate 
attempts to retrieve his missing clinical 
records from the U.S. Army Hospitals at 
Fort Jackson and at Fort Knox.  It should 
be noted that the veteran's clinical 
records may be filed at the National 
Personnel Records Center (NPRC) under the 
name of the facility, and not the veteran.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction (AOJ) determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3. Obtain the veteran's basic and extended 
service personnel records, including all 
limited duty profiles.

4. Following completion of the above, and 
any other development deemed necessary, 
readjudicate the veteran's claim of 
entitlement to service connection for a 
right knee disorder, to include a right 
calf disorder.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


